Appeal from decisions of the Workers’ Compensation Board, filed June 16,1979 and February 3,1981, which held that claimant has a permanent total causally related disability. In its decision of June 16, 1979 *713which was sustained by its later decision of February 3,1981, the board found: “that claimant suffered from a pre-existing psychiatric disorder which was dormant and not disabling and that the injury of June 15, 1970 caused a causally related total disability as a result of the activation of that condition.” Substantial evidence supports these findings of the board, and consequently, the board properly ruled that claimant has a permanent total causally related disability and that the employer and carrier are not entitled to an apportionment of claimant’s disability between his June 15,1970 compensable accident and his underlying psychiatric disorder (cf. Matter of Pollara v Air France, 83 AD2d 701; see 2 Larson, Workmen’s Compensation Law, § 59.22, p 10-391). Decisions affirmed, with costs to the Workers’ Compensation Board. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.